      Case 3:20-cv-05899-MCR-HTC Document 8 Filed 01/19/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


DANIEL GODWIN,

       Plaintiff,

v.                                              CASE NO. 3:20cv5899-MCR-HTC

OKALOOSA COUNTY SHERIFF
LARRY ASHLEY, OKALOOSA
BOARD OF COMMISSIONERS,

      Defendants.
________________________________/


                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated December 17, 2020. ECF No. 7. Plaintiff was furnished

with a copy of the Report and Recommendation and was afforded an opportunity to

file an objection pursuant to Title 28, United States Code, Section 636(b)(1). I have

made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined the Report and Recommendation should be

adopted.
      Case 3:20-cv-05899-MCR-HTC Document 8 Filed 01/19/21 Page 2 of 2

                                                                   Page 2 of 2



      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation, ECF No. 7, is

adopted and incorporated by reference in this Order.

      2.     Plaintiff’s case is DISMISSED WITHOUT PREJUDICE for failure to

state a claim.

      3.     The clerk is directed to close this file.

      DONE AND ORDERED this 19th day of January 2021.




                                          s/ M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5899-MCR-HTC
